ON MOTION FOR REHEARING
PER CURIAM:
Appellant’s motion for rehearing asserts as its sole ground that “the opinion of this court explicitly based the ruling upholding the maintenance award on the premises that the award is modifiable and the payments are deductible from appellant’s income, while the award is not modifiable and the payments are not deductible.” He cites Laney v. Laney, 535 S.W.2d 510 (Mo.App.1976) for the latter proposition.
The observations made in the opinion, with respect to modifiability of the award and deductibility of payments for income tax purposes, may or may not have been essential to the decision. In support thereof, however, see the opinion of our sister court of the Eastern District in Jacobs v. Jacobs, No. 44065, handed down February 9, 1982, not yet reported.
The motion for rehearing is overruled.